OPINION.
L
BOND, J.
Taxation: Increase in Assessment: Notice. (After stating the facts as above).— The functions of the board of equalization in judging the assessments of property aré judicial, and if in the exercise of that power it shall act without rightful jurisdiction, and this should appear from the face of its record; then- certiorari is the proper remedy to quash its record and .proceedings. [State ex *462rel. v. Bank, 234 Mo. 194; State ex rel. v. Stephens, 146 Mo. 662; Ward v. Board of Equalization, 135 Mo. 309; Black v. McGonigle, 103 Mo. l. c. 197; State ex rel. v. Moss, 69 Mo. 495.]
In the notice given relator of the intention of the board of equalization to increase its assessment, reference is made to the source of its power, in section 9150, Revised Statutes 1899, now section 11354 of the present revision. Whether under the provisions of the Constitution (art. 9, secs. 23, 25) this section of the statute is applicable after the adoption of the charter of St. Louis need not be ruled. [State ex rel. v. Wilder, 198 Mo. 166; Bremen Bank v. Umrath, 55 Mo. App. 43.] The board of equalization was created by the charter and its duties are defined' therein and these include the authority to notify the relator of a proposed increase of the assessment of its property, and a mere mistake or inadvertence in referring to the act of the Legislature instead of the provisions of the charter, in the notice to appear, could not divest the board of any rightful authority possessed by it under the terms of the charter of the city of St. Louis.
It is -not denied and the record of the board’s action discloses that relator duly appeared at the time fixed in the notice for the consideration of an increase in its assessment. This cured any informality in the notice and secured to relator the hearing it was entitled to have before the increase of the assessment. [State ex rel. v. Baker, 170 Mo. l. c. 199, 203.]
The record sent up in obedience to the writ further shows that, after such hearing, the board of equalization only increased the assessment to the amount of its secured loans made as pawnbroker, to-wit: $40,000, admitted by relator on the hearing, and that of this amount the board deduced thirty per cent, so as to equalize the valuation of this property with the valuation put upon real estate for assessment pur*463poses in the city of St. Louis. It is clear, therefore, that the board did not prejudge the amount of proposed increase of relator’s assessment, for it did not adopt the amount of increase suggested in the notice, but finally fixed the amount at a much lower sum after a hearing in the manner above stated. The assignment of error by relator that the board prejudged the amount which it increased the assessment of relator’s property is therefore overruled.
II.
Taxation: Debts.1'0" ° This leaves only the question of the jurisdiction of the board to decline the deduction from the sum adjudged by it to be the true cash value 0f relator’s property of the amount of its indebtedness ($25,000) alleged to have been borrowed from other persons than pledgors, and the further amount of an assumed failure of collection reaching thirty per cent of the money loaned on pledges and deposits. Taking these in order.
Taxes are leviable on all property except as exempted by statute (R. S. 1909, secs. 11334-5, 11337, 11384, 11519) and the fact of such exemption must appear in express terms or by necessary implication, in the language of the Constitution or the statute. If the terms of the law which are invoked to show an exemption from taxation are susceptible of any other rational construction, the exemption cannot exist. [Cooley on Taxation (3 Ed.), 356; State ex rel. v. Casey, 210 Mo. l. c. 248; Fitterer v. Crawford, 157 Mo. 51.]
We may concede for the argument that an implication might be drawn from the language of the section of the statute (R. S. 1909, sec. 11386), referring to deductions for any indebtedness to “any mutual insurance company . . ., any unpaid subscription to any religious, literary, scientific or charitable institu*464.tion or society,” or the capital stock of corporations, that the Legislature did not intend to exclude a deduction for general indebtedness when the taxpayer was listing his property for assessment. But this inference is not the only one which can be drawn from that statute. It admits of another of equal potency, which is that the Legislature intended to emphasize .the fact that these particular instances of indebtedness could not be offset against any other property of any kind, which it was the duty of the owner to return for taxation, although as to some of those specified, obligations no consideration whatever was rer ceived (religious Or charitable) and as to others the indebtedness (capital stock of corporations) would be .taxable in the hands of the corporations. Nor does it exclude the further inference that if the Legislature had intended to allow a deduction of other than the specified indebtedness, it would have said that in simple terms and would not have provided, as is done in the next section (R. S. 1909, sec. 11387) that the taxpayer might deduct his uncollectible credits. The two sections are in pari materia and in enacting them the Legislature had in mind the liability of all property t.o-taxation. By the former it referred to certain kinds of indebtedness which must be returned for assessment and by the latter it pointed out one part, the uncollectible portion of “credits” (using that term) ■which the taxpayer might leave out of his list.
This shows that the admissible inference to be 'drawn from the first section is not the only reasonable deduction which its terms' afford, and, hence,, does not in logic have the strength' of a conclusive deduction shutting out all others, and thereby making it a necessary implication from the language of the statute, as it would have to be tó fall within the principles •of law above stated. •' -
"" " We hold' that, there is-nothing in the -language of •the'sections, supra,.which supports the .theory of ap*465pellants’ counsel that relator was entitled to deduct from its credits listed for taxation the amount it owed for money borrowed from other persons than its debtors.
in.
Law?ry °f We have considered the history of revenue laws in appellants’ brief and have given due weight to its interpretative aid. But it falls short of demonstrating that we should interpolate in the statute a provision (now lacking) .that in listing what is due a taxpayer by a solvent debtor or on loans secured by property, he may deduct what he owes other persons than those ennumerated in section 11387 of the present revision.
Neither do we perceive any logical reason why such general indebtedness should only be deducted from personal rather than real property.
IY.
The final contention of appellant is that the board of equalization erred in refusing relator credit for an assumed percentage of its forfeited loans. Even if this question was raised by the face of the record we should not sustain the assignment of error. [State ex rel. v. Cunningham, 153 Mo. 643; Judson on Taxation in Missouri, p. 239.]
It was not shown that such a percentage of forfeitures of its loans would cause any pecuniary damage to relator. All of them were secured by pledged property' inferably of greater value than the amount loaned.
The statute (R. S. 1909, sec. 11387) permitting the taxpayer to deduct from his “credits” what portion he is unable to collect, does not mean that he shall do so, when he collects the amount due him by getting its value in property though not in money. *466"When these pledges are forfeited the loans are paid in property and these are not uncollectible “credits” in the statutory sense.
The judgment is affirmed.
All concur.